Title: To George Washington from Joseph Willard, 28 February 1781
From: Willard, Joseph
To: Washington, George


                        
                            Sir,
                            Beverly Febry 28. 1781.
                        
                        By the direction of the American Academy of Arts and Sciences, I have the honor of acquainting your
                            Excellency, that Janry 31, 1781, you were elected a member of that literary Body. Your Excellency’s name—a name revered and
                            celebrated, not only in your native land, but through Europe, the Academy considers as giving an additional lusture to
                            this Institution. We doubt, not your Excellency will have a favorable regard to this Society, which is formed upon an
                            extensive and liberal plan; and is designed to promote every species of knowlege, which is of public utility. I hope the
                            ends of the foundation will ever be properly pursued; and that while your Excellency’s arms, by the smiles of a kind
                            providence, are crowned with signal success, and made effectual for supporting the independence of the United States of
                            America, this Academy, together with the philosophical Society in Philadelphia, will be instrumental of promoting and
                            diffusing that knowlege, which is necessary to the maintenance of true liberty, and is for the happiness of a free people.
                            I am, Sir, with the highest respect & esteem, your Excellency’s most humble and most obedient servt
                        
                            Joseph Willard

                        
                    